Name: Commission Regulation (EC) No 303/2000 of 9 February 2000 amending Annex V to Council Regulation (EC) No 2111/1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia
 Type: Regulation
 Subject Matter: competition;  international affairs;  oil industry;  political geography
 Date Published: nan

 Avis juridique important|32000R0303Commission Regulation (EC) No 303/2000 of 9 February 2000 amending Annex V to Council Regulation (EC) No 2111/1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia Official Journal L 035 , 10/02/2000 P. 0008 - 0009COMMISSION REGULATION (EC) No 303/2000of 9 February 2000amending Annex V to Council Regulation (EC) No 2111/1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of YugoslaviaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2111/1999 of 4 October 1999 prohibiting the sale and supply of petroleum and certain petroleum products to certain parts of the Federal Republic of Yugoslavia(1), as amended by Regulation (EC) No 2421/1999(2), and in particular Article 2b thereofWhereas:(1) Further to Common Position 1999/691/CFSP(3), the Council adopted Regulation (EC) No 2421/1999(4) amending Regulation (EC) No 2111/1999 in order to allow supplies of petroleum and petroleum products to certain municipalities and other destinations within the Republic of Serbia, in the framework of the "Energy for Democracy"- initiative.(2) On that occasion, the Council added an Annex V to Council Regulation (EC) No 2111/1999 containing a list of municipalities or final destinations in the Republic of Serbia, that would be eligible for such supplies.(3) By means of Decision 2000/82/CFSP the Council indicated that the list of municipalities and other destinations within the Republic of Serbia, should be expanded.(4) It is, therefore, necessary to amend Annex V to Regulation (EC) No 2111/1999,HAS ADOPTED THIS REGULATION:Article 1Annex V to Regulation (EC) No 2111/1999 is replaced by the text in Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 February 2000.For the CommissionChristopher PATTENMember of the Commission(1) OJ L 258, 5.10.1999, p. 12.(2) OJ L 294, 16.11.1999, p. 7.(3) OJ L 273, 23.10.1999, p. 1.(4) OJ L 26, 2.2.2000, p. 1.ANNEX"ANNEX VList of municipalities or final destinations in the Republic of Serbia referred to in Article 2a(1)1. The city of Nis2. The city of Pirot3. Kragujevac4. Kraljevo5. Novi Sad6. Sombor7. Subotica"